DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the first stage comprises the input quadrature transistor arrangement configured to share a current” it is not clear which share a current is the applicant referring to since there is the same phrase “share a current” as cited in claim 11. And it is lacks of antecedent basis. Further clarification is needed.
Claims 14-15 are indefinite because they depend on claim 13.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (herein after, Chen) (US 20170163225 A1, as cited by the applicant).
As per claim 1:
Chen discloses in Figs. 2 & 3A an ultrasound apparatus, comprising: a variable-current trans-impedance amplifier (TIA) (e.g. variable current amplifier 112a of  Figs. 2 and details amplifier as shown in 300 of Fig. 3A),  configured to receive and amplify an output signal from an ultrasound sensor (e.g. element 102a of Fig. 2 and para [0020], ultrasonic transducer 102a . . . 102n), the variable-current TIA comprising a variable current source (e.g. see circuit 321 of Fig. 3A) and a differential input stage comprising two pairs of N-P transistors (e.g. transistors 310, 312 and 316, 314, N-channel and P-channel).
As per claim 2:
Chen discloses in Fig. 3A:
 the variable-current TIA is a two-stage operational amplifier (300)  having a first stage (306) and a second stage (308), wherein the first stage comprises the differential input stage (form by transistors 310, 316, 312  & 314), and wherein the variable current source (321) includes a first variable current source (selected current sources in circuit 321) coupled to the first stage and a second variable current source (circuit 325 includes selected current sources) coupled to the second stage.
As per claim 3:
Chen discloses in Fig. 3A:
 the first and second variable current sources are independently controllable.
As per claim 4:
Chen discloses Fig. 3A:
 the first and second variable current sources are digitally programmable (see para [0040], digitally program).
As per claim 5:
Chen discloses in Figs. 2 & 3A:
 the first stage is arranged to receive the output signal from the ultrasound sensor (see element 102a  of Fig. 2), and the second stage (stage 308 of Fig. 3A) is arranged to provide an output signal (see output terminal 304 of Fig. 3A) of the variable current TIA.
As per claim 6:
Chen discloses in Fig. 3A:
 the variable-current TIA further comprises a variable feedback RC circuit  (e.g. a feedback path includes capacitor Cc and resistor Rz) coupled between an output terminal (terminal 304) of the variable-current TIA and a node representing an input (gate terminal of transistor 318) to the second stage.
As per claim 7:
Chen discloses in Fig. 3A:
 further comprising a control circuit (controller 330) coupled to the variable current source and configured to control an amount of current through the variable current source.
As per claim 8:
Chen discloses further comprising the ultrasound sensor, wherein the ultrasound sensor and the variable-current TIA are monolithically integrated on a semiconductor chip (see claim 5 of Chen and para [0024]).
As per claim 9:
Chen discloses in Figs. 2 & 3A:
 the variable-current TIA is a multi-stage operational amplifier having a first stage (306 of Fig. 3A) and a last stage (e.g. 308 of Fig. 3A), and wherein the variable current source includes a first variable current source (selectable current source 321 of Fig. 3A) coupled to the first stage and a second variable current source (selectable current source 325 of Fig. 3A) coupled to the last stage.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.  (US 20170163225 A1, as cited by the applicant) in view of Dreps et al. (US 5942940 A) (hereinafter, Chen and Dreps).
As per claim 10:
Chen teaches in Figs. 2 & 3A:
 all of the limitations of claim 1 as set forth in the rejection of record.
Chen does not teach the differential input stage comprises a local feedback circuit.
Dreps teaches in Fig. 3:
 a variable transconductance amplifier comprising a differential input stage comprising a current source (transistor 20), two pairs of N-P transistors (first pair transistors 12 & 14) and second pair transistors 16 & 18) and a local feedback (e.g. gate terminal of transistor 22 being connected to drain terminals of transistors 12 & 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date on the invention to modify the ultrasound apparatus in Fig. 3A of Chen by replace the broad differential input stage which includes transistors 310, 312, 314, 316 in Fig. 3A of Chen with the teaching differential input stage in Fig. 2 of Dreps for the benefits of improving channel-length modulation characteristics (see Abstract, discussion of improvement) and can operate more efficiency with low power supplies, as taught by Dreps.
As a consequence of the combination, the combination discloses the local feedback circuit (e.g. gate terminal of transistor 22 being connected to drain terminals of transistors 12 & 14) configured to maintain substantially an equal current through the two pairs of N-P transistors.
As per claim 11:
The combination (Chen in view of Dreps) teaches  an ultrasound apparatus, comprising: an ultrasound sensor (element 102a, Fig.  2 of Chen); a variable current trans-impedance amplifier (TIA) (112a of Fig. 2 or circuit 300 of Fig. 3A) being coupled to the ultrasound sensor and configured to receive and amplify an output signal from the ultrasound sensor, the variable-current TIA comprising a variable current source (e.g. current source circuit includes current sources 202 and 205 of Fig. 2 or current sources 321 & 325 as shown in Fig. 3A of Chen) including an input quadrature transistor (transistors 12, 14, 16 & 18 as shown in Fig. 2 of Dreps) arrangement configured to share a current.
As per claim 12: 
The combination teaches the variable-current TIA comprises a local feedback circuit (see transistor 22 and see above discussion in claim 10) configured to maintain substantially an equal current through the input quadrature transistor arrangement.
Insofar claim 13 is understood:
The combination teaches the variable-current TIA is a two-stage operational amplifier comprising a first stage (stage 202 as shown in Fig. 2 of Chen) and second stage (stages 204 as shown in Fig. 2 of Chen), wherein the first stage comprises the input quadrature transistor arrangement (see Fig. 2 Dreps and discussion above) configured to share the current, and wherein the variable current source includes a first variable current source (e.g. current source 321, Fig. 3A of Chen) coupled to the first stage (306, Fig. 3A of Chen) and a second variable current source (e.g. current source 325 as shown in Fig. 2 of Chen) coupled to the second stage (308, Fig. 3A of Chen).
As per claim 14:
The combination teaches the first and second variable current sources are independently controllable (see Digital controller 330 as shown in Fig. 3A of Chen).
As per claim 15:
The combination teaches the first and second variable current sources are digitally programmable (see para [0040], digitally program).
As per claim 16:
The combination (Chen in view of Dreps) teaches an ultrasound apparatus, comprising: an ultrasound sensor (see 102a as shown in Fig. 2 of Chen); a variable-current trans-impedance amplifier (TIA) (112a as shown in Fig. 2 of Chen or 300, Fig. 3A of Chen) coupled to the ultrasound sensor and configured to receive and amplify an electrical signal representing an output signal from the ultrasound sensor, the variable-current TIA comprising an input stage (transistors 12, 14, 16 & 18 as shown in Fig. 2 of Dreps) including a first pair of N and P transistors  (N-type and P-type transistors 12 and 14 respectively) each having a control terminal configured to receive the electrical signal and a second pair of N and P transistors (N-type and P-type transistors 16 and 18 respectively) each having a control terminal configured to receive a bias signal (any external signal apply to nin terminal).
As per claim 17:
The combination teaches the variable-current TIA comprises a local feedback circuit (transistor 22 as shown in Fig. 2 of Dreps and see above discussion in claim 10) configured to maintain substantially an equal current through the first and second pairs of N and P transistors.
As per claim 18:
The combination teaches the variable-current TIA is a two-stage operational amplifier comprising a first stage (stage 202 as shown in Fig. 2 of Chen) and a second stage (stage 204 as shown in Fig. 2 of Chen), wherein the first stage comprises the first and second pairs of N and P transistors (as discussed above in claim 16, see details Fig. 2 of Dreps, transistor 12 (N-type) and transistor14 (P-type) form a first pair and transistor 16 (N-type and transistor 18 (P-type)  forms a second pair), and wherein the variable current source includes a first variable current source (e.g. current source 321 as shown in Fig. 3A of Chen) coupled to the first stage and a second variable current source (e.g. current source 325 as shown in Fig. 3A of Chen) coupled to the second stage (308).
As per claim 19:
The combination teaches the first and second variable current sources are independently controllable.
As per claim 20:
The combination teaches the first and second variable current sources are digitally programmable (Digital Controller 330 as shown in Fig. 3A of Chen may be used to control current sources).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843     

/KHANH V NGUYEN/Primary Examiner, Art Unit 2843